Citation Nr: 1211629	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than September 19, 2007, for service-connected PTSD. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's previously denied claim of entitlement to service connection for PTSD, claimed as a nervous condition, a stress condition, and PTSD and granted a 50 percent disability rating, effective September 19, 2007.  In July 2008, the Veteran disagreed with the effective date assigned for the grant of PTSD, and that issue was denied by the RO in a September 2008 statement of the case.

In October 2009, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Oakland, California.  A transcript of the hearing has been associated with the claims file.  In December 2009, the Board remanded the claims for additional development.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such issue is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  Therefore, as the evidence of record reflects that the Veteran has been unemployed since June 2008 as he stated on his July 2008 claim for a TDIU, and he contends that his unemployability is due to his service-connected psychiatric disorder, the issue of entitlement to a TDIU is properly before the Board.  In that regard, the Board finds that further development is necessary as to the TDIU aspect of the increased rating claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

In this case, the Veteran requested a hearing before a Decision Review Officer in December 2008.  The December 2009 Board remand directed the RO to clarify whether the Veteran still wished to have a DRO hearing and, if so, to schedule that hearing.  In March 2010, in response to the RO's letter, the Veteran stated that he did in fact wish to have a hearing before a DRO.  Thus, that hearing must be scheduled on remand.

Next, in December 2011, the RO received Social Security Administration disability records pertaining to the Veteran via a CDrom.  There is no indication that those records have been printed and associated with the claims file and as such, those records should be printed on remand in order to assist in the adjudication process.

Finally, the claim for a TDIU rating is inextricably intertwined with the pending claim for an increased rating for a psychiatric disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Because the claim for a TDIU rating may not be adjudicated until the pending claim is adjudicated, the claim must be remanded for adjudication of the pending claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a Decision Review Officer.

2.  Print the Social Security Administration disability records in full from the two CDroms located in the claims filed and associate those records with the claims file.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to include his claim for a TDIU, should be readjudicated based on the entirety of the evidence.   If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


